Citation Nr: 1204204	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-11 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from October 1985 to February 1993 and from December 2003 to March 2005.  Evidence of record also indicates that the Veteran was ordered back to active duty in October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied the Veteran's claim.  The Board notes that the Montgomery, Alabama, RO has jurisdiction of the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for sleep apnea.

Initially, the Board notes that in September 2008, the Veteran informed VA that he had been ordered back to active duty service, effective October 6, 2008.  In VAOPGCPREC 10-2004, the Office of the General Counsel held that a Veteran's return to active duty would not affect the status of his claim within the meaning of any applicable statute or regulation, although VA remains free to categorize the claim in any manner it finds helpful for purposes of internal case management, provided that the categorization is consistent with regulations and the Veteran is not adversely affected.  As such, the Board will proceed with developing the Veteran's claim.


In November 2006, a VA Memorandum was associated with the Veteran's claims file, which contained a formal finding of unavailability of service records for the Veteran.  Specifically, a request for service treatment records was sent to CO B, 115th Signal BN in Haleyville, AL, on July 11, 2006.  No response was received from this unit.  A letter was also sent to the Veteran requesting any copies of service treatment records in his possession on July 11, 2006.  A second request was made to the Veteran's National Guard unit and the Veteran himself in September 2006.  Again, no response was received.  It does not appear that the RO attempted to contact the Department of the Army to obtain any outstanding service records for this time period.  As service records are an integral part of the VA claims process, an additional attempt must be made to obtain these records.

The Veteran was discharged from his second period of active duty service on March 29, 2005.  Shortly thereafter, in December 2005, he was diagnosed with obstructive sleep apnea.  See L.C.H. Sleep Study, December 14, 2005.  The Veteran contends that this condition was manifest to a compensable degree within one year of discharge, and should therefore be afforded presumptive service connection.  Unfortunately, sleep apnea is not one of the conditions listed in 38 C.F.R. § 3.309(a), and thus service connection may not be established on the basis of presumption.  Service connection may, however, be established on a direct basis.  Given the lack of available treatment records, the Veteran's complaints of continuity of symptomatology, and the short time period between discharge and diagnosis, the Board finds that the criteria set forth under McLendon v. Nicholson, 20 Vet. App. 79 (2006), have been satisfied.

The case of McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As such, the Veteran must be afforded a VA examination to determine the nature and etiology of his currently diagnosed sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to contact the Veteran to ensure that the address of his Alabama National Guard unit is correct.  The Veteran should also be requested to provide any copies of available service treatment records in his possession.  Any response received as a result of this inquiry should be memorialized in the Veteran's VA claims file.

2.  The RO/AMC must renew its efforts to obtain the Veteran's missing service records.  Despite the November 2006 Formal Finding of Unavailability, it does not appear that the RO attempted to contact the Department of the Army to obtain any service records for the Veteran.  Thus, the RO/AMC must make all reasonable efforts to obtain these records.  Any response received as a result of this inquiry should be memorialized in the Veteran's VA claims file.

3.  If the Veteran's return to active duty temporarily prevents VA from providing this examination, VA may suspend or defer action on the claim until the necessary actions can be accomplished.  See VA General Counsel Opinion, VAOPGCPREC 10-2004.  When available, the Veteran should be scheduled for a VA compensation examination with an appropriate expert to determine the nature and etiology of his currently diagnosed obstructive sleep apnea.  The VA examiner must thoroughly review the Veteran's VA claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The examination report should note that this has been accomplished.  The VA examiner should specifically address the following:

(a)  State whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed obstructive sleep apnea is the result of a disease or injury in active duty service.

(b)  In doing so, the VA examiner should address the fact that the Veteran was discharged from his second period of active duty service in March 2005 and was diagnosed with obstructive sleep apnea in December 2005.

(c)  The VA examiner should also consider the Veteran's lay statements regarding the progression of his sleep apnea, and comment on whether the statements make sense from a medical point of view.  Is this the way a medical provider might expect obstructive sleep apnea to progress?

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.


4.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  See Stegall v. Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, the RO/AMC should readjudicate the Veteran's claim.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


